Reasons for allowance




1.	Claims1, 3, 4, 9, 10 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
													

The closest prior art See et al(US 7555562) explains  duplicate packets that are forwarded to the mirror module  are generally processed by the encapsulation module of the mirror module. Encapsulation refers to the process by which new addressing and or labeling information is added onto an existing, intact packet or substantially intact for purposes of transmitting the packet from the source network device to the target network device. In the first preferred embodiment, a new mirrored flow encapsulation (MFE) header is appended to front of the duplicate packet preceding any existing network headers such as an Ethernet header and an IP header present in the unmodified packet. In some embodiments, a new footer including a MFE frame check sequence (FCS) is also appended to the end of the duplicate packet.  Wattford(US 2013/0132789) explains the ingress point is configured to duplicate the Ethernet packets. The duplicate packets are then redundantly transmitted to the egress point at Layer 2 .  Optionally, the transmission includes additional packets which are referred to a FEC packets for error correction at Layer 2. In order to facilitate the hitless protection switching, the Ethernet packers are duplicated and sent out both WAN/Line Ports from the ingress point adding Video over Ethernet Muller (US 64030804)  explains a flow database manager searches FDB in response to a query received from header parser. Flow database stores information concerning each valid communication flow involving a destination entity served by NIC. Thus, FDBM updates FDB as necessary, depending upon the information received from header parser. In addition, in this embodiment of the invention FDBM associates an operation or action code with the received packet. An operation code may be used to identify whether a packet is part of a new or existing flow, whether the packet includes data or just control information, the amount of data within the packet, whether the packet data can be re-assembled with related data (e.g., other data in a datagram sent from the source entity to the destination entity), etc. FDBM  may use information retrieved from the packet and provided by header parser  to select an appropriate operation code. The packet’s operation code is then passed back to the header parser, along with an index of the packet's flow within.		
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein before the encapsulating the packet header for the data flow to be transmitted at the ingress node, the method further comprises: determining whether the data flow is a low-speed data flow sensitive to time delay and packet loss, in response to that the data flow is the low-speed data flow sensitive to time delay and packet loss, assigning a unique flow identification to the data flow, and encapsulating the packet header for the data flow to be transmitted at the ingress node; and in response to that the data flow is not the low-speed data flow sensitive to time delay and packet loss, directly transmitting the data flow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478